This is an appeal from an order of the district judge refusing to discharge the relator on bail.
The relator is under indictment for the murder of Henry H. Poole.
It appears from the evidence that while driving his automobile upon a public street the relator had a collision with one Rowell. The deceased was a witness to the accident and remarked that he wished the relator had broken his neck. About a year previous to the homicide the relator and the deceased had engaged in a difficulty and were not on speaking terms. After the collision, the relator drove his car to a fire station. According to his testimony, he was not aware that the deceased was there. In a conversation with others, the relator made remarks derogatory to the deceased. The deceased heard the remarks and came out of the building. He struck the relator several blows with his fist. The relator drew his pocket *Page 306 
knife and inflicted wounds upon the deceased which resulted in his death. The weapon used is not described other than as a pocket knife. A further recital of the testimony is not deemed necessary or desirable. Suffice it to say that the State's Attorney before this court, in his brief, expressed the opinion that the record does not disclose a case of proof evident which would demand or justify the denial of bail upon proper security. Upon examination of the record, we are constrained to hold the case one in which bail should be granted and accordingly order the release of the relator upon his execution of bail with adequate sureties in the sum of $7,500.00.
Bail granted.